Opinion filed February 2, 2017




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-15-00212-CR
                                     ___________

                JAMES THOMAS GREENE, JR., Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 19142B

                      MEMORANDUM OPINION
      Appellant, James Thomas Greene, Jr., has filed a motion for voluntary
dismissal of his appeal. In the motion, Appellant states that he has consulted with
his attorney about the effects of a dismissal, and he asks that we dismiss the appeal.
The motion is signed by both Appellant and his counsel in accordance with TEX. R.
APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


February 2, 2017                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.